DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 06/20/2022 (see Advisory Action filed 07/15/2022), is acknowledged.  
Claims 1-2, 8-9, 11-12, 15-16, 18-23, 26, 38, 40-42 are pending in this action.  Claims 24, 31, 39 have been cancelled.  Claims 3-7, 10, 13-14, 17, 25, 27-30, 32-37 have been cancelled previously.  Claims 1, 2, 22, 41 have been amended.  New claim 42 has been added.  No new matter was added.  Claims 1-2, 8-9, 11-12, 15-16, 18-23, 26, 38, 40-42 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/DK2019/050100, filed March 21, 2019, which is a continuation of U.S. Patent Application No. 15/933,942, filed March 23, 2018, and now issued as U.S. Patent No. 10,980,831.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-12, 15-16, 18-23, 26, 38, 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Thuesen et al., WO 2015/070875A1 (pub. date 05/21/2015; hereinafter referred to as Thuesen), in view of Osborne et al., GB 2542192 (cited in IDS; pub. date 05/15/2017; hereinafter referred to as Osborne), Carsten, US 8,828,361, Puglia et al. US 4,327,076 (cited in IDS; hereinafter referred to as Puglia). .
Thuesen teaches chewing gums that can be compressed chewing gum tablets (Page 17, Lns. 19-20 as applied to claims 1, 8) and may include:
particles of calcium carbonate (here as inorganic mineral filler) in an amount of 20-60% by weight of the tablet (Claims 1, 18, 19; Page 2, Ln. 25 – Page 3, Ln. 3; Examples as applied to claims 1-2, 9, 41, 42);
granules of water-insoluble gum in an amount of 30-60% by weight of the tablet (Claims 1, 2; Page 2 Ln. – Page 3, Ln. as applied to claims 1, 9, 11, 41, 42).
Thuesen teaches that said gum may include: (i) 5-80 wt% of elastomeric compounds; (ii) 5-80 wt% of natural and/or synthetic resins (elastomer plasticizers) for controlling/providing desired masticatory (Page 19, Ln. 28 – Page 21, Ln. 20 as applied to claims 1, 12, 15, 16, 18, 41, 42).
Thuesen teaches that said chewing gum tablets may have one-, two- or more layers, and also teaches that calcium carbonate/filler and organic water-insoluble components can be in different layers (Page 17, Ln. 26 – Page 18, Ln. 13; Examples as applied to claim 19-21, 22, 41). 
Though Thuesen teaches the use of artificial sweeteners in the tablets prepared for diabetics (Title; Page 12, Lns. 13-27), Thuesen does not specifically teach the use of bulk sweeteners as recited in claims 1, 38, 40.  
Osborne teaches chewing gum compositions that can be tablets comprising an active ingredient(s), a chewing gum base (i.e., water insoluble masticatory compositions composed of elastomer, resin, etc.), sweetening/flavoring agent(s) and other additives, and wherein said chewing gum compositions have a compression modulus of less than 7 kPa, and exhibit improved patient compliance and release characteristics of the active ingredient contained therein (Abstract; Para. 0010, 0022, 0068).  
Osborne teaches that said chewing gum composition may include:  5-90 wt% of gum base;  20-80 wt% of bulk sweetener; 0.1-2 wt% of active ingredients; 0.01-5 wt% of a high intensity sweetener; 1-10 wt% of flavorant; 0.5-5 wt% of buffer; 0.001-0.1 wt% of colorant (Para. 0023).  Osborne also teaches that the gum base may include (based on the total weight of the gum base): (i)  0-40 wt% of fillers, e.g., calcium carbonate (Para. 0034), (ii)  1-70 wt% of an elastomeric material (Para. 0024); and (iii)  5-70 wt% of an elastomer plasticizer (e.g., resins; Para. 0024, 0029).  This implies that said chewing gum compositions/tablets may include (i) 0-36 wt% of fillers, e.g., calcium carbonate;  0.05-63 wt% of an elastomeric material;  and 0.25-63 wt% of an elastomer plasticizer (e.g., resin).  Osborne also teaches that the gum base can be produced as a compressible gum base granules (Para. 0081).  
Osborne teaches that one can use such sweeteners as sugars and/or sugar alcohols, e.g., sucrose, dextrose, sorbitol, mannitol, xylitol, maltitol, isomalt, and erythritol (Para. 0051-0055).
Carsten teaches compressed chewing gum tablets that may include (i) 0-50 wt% of calcium carbonate particles (here as a filler; Col. 7, Lns. 20-29; Col. 10, Lns. 44-50; Col. 16, Lns. 48-61); (ii) 2-20 wt% of a base comprising elastomer and resin compounds (Abstract; Col. 1, Lns. 33-37); (iii) 5-95 wt% of bulk sweetener, e.g., sugar alcohols such as sorbitol, mannitol, xylitol, lactitol, etc. (Col. 13, Lns. 34-55).
Puglia teaches compressed chewing gum tablets that quickly disintegrates in the mouth (Abstract) and may include: (i) 10-50 wt% of particles of calcium carbonate as an active agent (Col. 4, Lns. 25-50); (ii) 2-45 wt% of particles comprising fat/oil (i.e., water insoluble component; Col. 4, Lns. 61-63); and  (iii) 20-60 wt% of sugar alcohols such as mannitol, sorbitol, and/or mixture thereof (here as tablet bonders; Col. 5, Lns. 24-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try sweeteners taught by Osborne, Carsten, Puglia preparing compositions/tablets taught by Thuesen, because it is prima facie obvious to combine compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 2144.06.  One would do so with expectation of beneficial results, because that would provide solid chewable tablets with controllable/desired masticatory (i.e., secretion of saliva), controllable/desired release/dissolution characteristics of active ingredients contained therein, desired sweetness that can be used by non-diabetics.
Regarding the claimed inherent properties of the tablets, i.e., hardness, friability (claims 23, 26), it is noted that the cited prior art teaches the tablets that are substantially the same as the tablets recited by the instant claims.  Thus, it is expected that since the prior art is comprised of the same components, the same beneficial properties and effects would also be provided.  
With regard to the relative concentrations as instantly claimed (claims 22, 41), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 8-9, 11-12, 15-16, 18, 38, 40, 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims U.S. Patent No. 10,980,831. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A solid pharmaceutical tablet for oral delivery, the tablet comprising calcium carbonate in an amount of more than 30% by weight of the tablet and organic water-insoluble components in an amount of more than 20% by weight of the tablet, wherein the tablet is designed to be masticated into a coherent residual containing the organic water-insoluble components, and wherein the tablet is adapted to release more than 80% of the calcium carbonate within 5 minutes of mastication.  The prior patent also claims that said tablets include bulk sweeteners (claims 10-11).

Claims 1-2, 8-9, 11-12, 15-16, 18, 38, 40, 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17/206,226. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows:  A solid pharmaceutical tablet for oral delivery, the tablet comprising calcium carbonate, organic water-insoluble components, a bulk sweetener, wherein the tablet is designed to be masticated into a coherent residual containing the organic water-insoluble components, and wherein the tablet is composed of a pressed mixture of particles and/or granules, and wherein calcium carbonate and the organic water insoluble components are contained in different particles and/or granules before tableting. This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed on 06/20/2022, have been fully considered, they are moot in view of amendments to the claims.  New arguments have been added to the 103-rejection to address newly introduced amendments and to clarify the position of the examiner.
Applicant is advised to clarify the structure/composition of the claimed tables and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited, to place the application in condition for allowance.

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615